Order entered June 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01498-CR

                          JEREMY DEMOND WARD, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-75030-M

                                          ORDER
       Before the Court is appellant’s June 10, 2019 motion to substitute counsel. We GRANT

the motion and DIRECT the Clerk of the Court to REMOVE Deborah Farris and

SUBSTITUTE Ronald L. Goranson as counsel for appellant. All future correspondence should

be sent to Ronald L. Goranson; 3838 Oak Lawn Avenue; Suite 1124; Dallas, Texas 75219;

telephone: (214) 651-1122; facsimile: (214) 871-0620; email: rlgatty@aol.com.

       Appellant’s brief shall be due THIRTY DAYS from the date of this order.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE